Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 6, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was ineligible to receive benefits because she was not totally unemployed. In 1992, claimant, a jewelry store sales clerk and a licensed real estate broker, filed a certificate of doing business for a real estate venture. After she separated from her employment at the jewelry store and filed for unemployment insurance benefits in 1997, claimant entered into an agreement with a real estate agency whereby the real estate venture would refer customers to the agency and receive 20% of the commission derived from any resulting sale. While she was receiving benefits, claimant had two homes listed with the agency, maintained a checking account for the real estate venture and distributed her business cards at social gatherings. These activities were in furtherance of a plan that was intended to produce income and, therefore, we find that substantial evidence supports the Board’s determination that claimant was not totally unemployed (see, Matter of Fanara [Sweeney], 236 AD2d 768; Matter of Bryant [Sweeney], 231 AD2d 797).
Crew III, J. P., White, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.